DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 January, 2020 is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2 and 4-6 are objected to because of the following informalities:  
Claim 1 recites, “…the other side of the fan axis that is opposite to the one side in the axial direction…”, which is not indefinite based on the context of the claims, but should be appropriately corrected in the first recitation to - -… [[the]] an
Claim 2 recites, “…the other side of the fan axis that is opposite to the one side in the axial direction…”, which is not indefinite based on the context of the claims, but should be appropriately corrected in the first recitation to - -… [[the]] an other side of the fan axis that is opposite to the one side in the axial direction… - -.
Claim 4 recites, “…the other side of the fan axis that is opposite to the one side in the axial direction…”, which is not indefinite based on the context of the claims, but should be appropriately corrected in the first recitation to - -… [[the]] an other side of the fan axis that is opposite to the one side in the axial direction… - -.
Claim 5 recites, “…the other side of the fan axis that is opposite to the one side in the axial direction…”, which is not indefinite based on the context of the claims, but should be appropriately corrected in the first recitation to - -… [[the]] an other side of the fan axis that is opposite to the one side in the axial direction… - -.
Claim 6 recites, “…the other side of the fan axis that is opposite to the one side in the axial direction…”, which is not indefinite based on the context of the claims, but should be appropriately corrected in the first recitation to - -… [[the]] an other side of the fan axis that is opposite to the one side in the axial direction… - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rectifying mechanism” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WITTMANN (US 2014/0194048 A1 – published 10 July, 2014), in view of OSHIMA (US 5,938,527 – published 17 August, 1999).
As to claim 1, WITTMANN discloses an air-conditioning unit for a vehicle (1; abstract, lines 1-2), comprising: 
an air conditioning case (2) that defines therein an in-case passage (combination of 23 and 24; par. 71, lines 1-5) through which air flows (Fi; par. 48, lines 1-5); 
a blower(8) that includes a blower fan(8c; shown in figure 1 and 2; par. 82, lines 1-2) rotating about a fan axis (axis which extends through the shaft, 8b, which drives the fan; shown in figure 1 and 2; par. 82,lines 1-2) and arranged in the in-case passage (shown in figures 1 and 2; par. 81, lines 4-5), the blower blowing out an air drawn from one side in an axial direction of the fan axis by rotation of the blower fan(drawn from an upstream side, e.g., one side, of the fan, 8, to a downstream side of the fan,8, as shown in figures 1 and 2 this is along the axial direction extending in the direction of the shaft, 8b); 
a heater(6;par. 61, lines 1-6) that is arranged downstream of the blower fan in the airflow direction in the in-case passage to heat the air therein (shown in figures 1 and 2; par. 61, lines 1-6); par. 84, lines 1-9); and 
drawn from an upstream side of the fan, 8, to a downstream side, e.g., the other side, of the fan,8, as shown in figures 1 and 2 this is along the axial direction extending in the direction of the shaft, 8b), 
the in-case passage includes a bypass passage (10) allowing the air to bypass the heater and to flow through the bypass passage(shown in figures 1 and 2; par. 75, lines 1-5).
However, WITTMANN does not further disclose a rectifying mechanism that is arranged downstream of the blower fan in an airflow direction in the in-case passage, the air blown by the blower fan passing through the rectifying mechanism, wherein the rectifying mechanism is configured to suppress a swirling flow generated by the rotation of the blower fan in the air blown out from the blower fan as compared with the blown-out air prior to flowing into the rectifying mechanism, and the rectifying mechanism is further configured to suppress the swirling flow generated in the air, among the blown-out air, that flows through the bypass passage as compared with the air flowing through the bypass passage prior to flowing into the rectifying mechanism.
OSHIMA, however, is within the relevant field of endeavor provided a structure for the purpose of eliminating swirling of fluid flow discharged by a fan (col.11, line 65 – col.12, line 9). In particular, OSHIMA teaches rectifying mechanism (51) that is arranged downstream of a fan (figure 5; with fan, 30, being driven by motor, 33, with fluid flow being blow out from one side in an axial direction of the fan axis to a downstream side of the fan; col.11, lines 43-62). The air blown by the fan is subject to passing through the rectifying mechanism, as shown in figure 5, for the purpose of suppressing a swirling flow generated by the rotation of the fan in the col.11, line 31- col.12, line 9).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify WITTMANN, in view of the teachings of OSHIMA, to incorporate a rectifying mechanism positioned downstream of the fan, and configured as claimed, so as to decrease the swirling component and extend the reach of the airflow discharged (col. 11, lines 34-40 and col.12, lines 5-9). IN doing so, it would be understood that the rectifying mechanism would be positioned directly downstream of the blower of WITTMAN, such that the airflow discharged from flowing into the rectifying member would be upstream the bypass passage (10) of WITTMAN, so as to further provide that the rectifying mechanism is further configured to suppress the swirl flow generated in the air, among the blown-out air, that flows through the bypass passage as compared with the air flowing through the bypass passage prior to flowing into the rectifying mechanism for the reasons provided above.

As to claim 9, WITTMANN, as modified by OSHIMA, previously taught the rectifying member being directly after the fan, such that the airflow is discharged from the fan upstream of the blow-out ports (in view of the rejection of claim 1 wherein the rectifying member would be positioned upstream of the bypass passage). Thus, the combination of WITTMANN, in view of 
More so, WITTMAN, as modified by OSHIMA, further discloses the plurality of blow-out ports are arranged in only a partial area among an entire circumference of the air conditioning case around the fan axis in a circumferential direction of the fan axis (in view of the positioning of the blow-out ports shown to be at designated positions above and below the fan axis in annotated figure 1).

    PNG
    media_image1.png
    943
    1561
    media_image1.png
    Greyscale

Annotated Figure 1

As to claim 11, WITTMANN, as modified by OSHIMA, previously discussed wherein the rectifying mechanism is arranged upstream of the heater in the airflow direction in the in-case passage (see rejection of claim 1). Therefore, the claimed invention characterized by claim 10 has been previously taught by the combination of WITTMANN, in view of OSHIMA, for the purposes previously cited in the rejection of claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WITTMANN (US 2014/0194048 A1 – published 10 July, 2014), in view of COCKS (US 2014/0271133 A1 – published 18 September, 2014).
As to claim 4, WITTMANN discloses an air-conditioning unit for a vehicle (1; abstract, lines 1-2), comprising: 
an air conditioning case (2) that defines therein an in-case passage (combination of 23 and 24; par. 71, lines 1-5) through which air flows (Fi; par. 48, lines 1-5); 
a blower(8) that includes a blower fan(8c; shown in figure 1 and 2; par. 82, lines 1-2) rotating about a fan axis (axis which extends through the shaft, 8b, which drives the fan; shown in figure 1 and 2; par. 82,lines 1-2) and arranged in the in-case passage (shown in figures 1 and 2; par. 81, lines 4-5), the blower blowing out an air drawn from one side in an axial direction of the fan axis by rotation of the blower fan(drawn from an upstream side, e.g., one side, of the fan, 8, to a downstream side of the fan,8, as shown in figures 1 and 2 this is along the axial direction extending in the direction of the shaft, 8b);  and 
the blower fan has an other side of the fan axis that is opposite to the one side in the axial direction and is arranged so that the other side of the fan axis extends toward a downstream side of the in-case passage(drawn from an upstream side of the fan, 8, to a downstream side, e.g., the other side, of the fan,8, as shown in figures 1 and 2 this is along the axial direction extending in the direction of the shaft, 8b),
a plurality of blow-out ports are formed in the air conditioning case at positions offset from the fan axis to one side of one direction orthogonal to the fan axis (see annotated figure 1A of WITTMANN), the plurality of blow-out port blowing out the air to an outside of the air conditioning case (as shown in figures 1 and 2, wherein Fi exits via the ports from the case, 2; par. 58, line 1 – par. 62, line 7),
the plurality of blow-out ports are arranged along a blow-out port arrangement direction intersecting the axial direction (see annotated figure 1A of WITTMANN),
the air conditioning case has a plurality of blow-out port boundary portions that define the plurality of blow-out ports therebetween (see annotated figure 1A of WITTMANN).

    PNG
    media_image2.png
    1117
    1488
    media_image2.png
    Greyscale

Annotated Figure 1A of WITTMANN
However, WITTMANN does not further disclose a rectifying mechanism that is arranged downstream of the blower fan in an airflow direction in the in-case passage, the air blown by the blower fan passing through the rectifying mechanism, the rectifying mechanism is configured to suppress a swirling flow generated by the rotation of the blower fan in the air blown out from the blower fan as compared with the blown-out air prior to flowing into the rectifying mechanism, wherein the rectifying mechanism has a plurality of rectifying plates extending from an inside to an outside of the blower fan in a radial direction, a plurality of rectifying passages are defined 
COCKS, however, is within the relevant field of endeavor providing a structure which prevents “undesirable flow structures” such as recirculation, vortices, turbulence, and eddies, in an airflow (par. 20, lines 1-39). COCKS, in particular, discusses that the blower is within a housing (108) which includes a rectifying member (138), which includes a plurality of rectifying plates (par. 20, lines 23-27) that extend from an inside to an outside of the housing (figures 1, 4, 5, 7, and 8) at a location downstream of the blower in an airflow direction (figures 1, 4,5, 7, and 8). The airflow discharged by the blower passes through the rectifying member (figures 1, 4, 5, 7, and 8) and the rectifying member is configured to suppress a swirling flow generated by the rotation of the blower fan in the air blow out by the blower as compared with the blown-out air prior to flowing into the rectifying mechanism (par. 10, lines 1-39, in view of figures 1, 4, 5, 7, and 8), this further, provides that the airflow passes the plurality of rectifying plates, through a plurality of rectifying passages(148) defined thereby (par. 20,lines 23-27), to allow the air to flow from upstream of the rectifying mechanism to a downstream side of the rectifying par. 10, lines 1-39, in view of figures 1, 4, 5, 7, and 8). Lastly, the plurality of rectifying plates have outer end portions at outer ends thereof (outer ends constitute the ends of the rectifying plates at the outlet end of the blower outlet). It would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify WITTMANN with the teachings of COCKS to incorporate that the fan is provided in a housing which has a rectifying member positioned at the outlet of the housing (see annotated figure 1B) wherein the rectifying mechanism (plurality of rectifying plates and rectifying passages) are positioned with outer ends (ends at the exit of the fan housing) in a radial direction (see annotated figure 1B) and some of the outer ends offset in the one direction orthogonal to the fan axis, similar to the plurality of blow-out ports offset(see annotated figure 1B). In this construction, then, the combination of WITTMAN, in view of COCKS, would provide that the blown out air from the blower passes through the rectifying mechanism to each of the blow out ports, in addition to the plurality of blow out port boundary portions being aligned with positioned of the outer end portions in the blow-out port arrangement direction. In particular, such a structure and configuration provides prevention of “undesirable flow structures” such as recirculation, vortices, turbulence, and eddies, in an airflow (par. 20, lines 1-39).

    PNG
    media_image3.png
    1257
    1646
    media_image3.png
    Greyscale

Annotated Figure 1B

Allowable Subject Matter
Claims 2-3, 5-8, and 10 are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        9/30/2021